NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 24, 2014*
                                 Decided July 28, 2014

                                        Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 14‐1315

GLENN T. TURNER,                            Appeal from the 
    Plaintiff‐Appellant,                    United States District Court for
                                            Western District of Wisconsin.
      v.
                                            No. 12‐cv‐502‐bbc
BURTON COX, JR.
and JOLINDA WATERMAN,                       Barbara B. Crabb,
      Defendants‐Appellees.                 Judge.


                                      O R D E R



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and record.
See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐1315                                                                        Page 2

       Glenn Turner, a prisoner at the Wisconsin Secure Program facility in Boscobel,
appeals the grant of summary judgment against him in the suit asserting deliberate
indifference by a prison doctor and nurse who he says refused to treat his h. pylori
infection between 2005 and 2007. See 42 U.S.C. § 1983. We affirm. 

        In 2012 Turner sued a prison doctor, Burton Cox, and a prison nurse, Jolinda
Waterman, for refusing several years earlier to test and treat him for an h. pylori
infection (a collection of bacteria that causes stomach inflamation and excess stomach
acid, see DORLAND’S ILLUSTRATED MEDICAL DICTIONARY 762, 829 (32d ed. 2012)).
According to his complaint, Turner in early 2005 was suffering from abdominal pain,
acid reflux, and nausea, and fellow inmates advised him to be tested for h. pylori
because his symptoms resembled those experienced by other inmates who had been
infected by the bacterium. Turner saw Dr. Cox in January 2005 and requested the test,
but neither Cox nor nurse Waterman tested him until March 2007. One “emergency”
occurred in 2006 when he complained during recreation of feeling dizzy, sweaty, and
nauseous and subsequently vomited, but was ignored by the health‐services unit and
particularly nurse Waterman, who did not go to see him until the next day, after he had
filed a health‐services request detailing the incident.

      The district court screened the complaint and allowed Turner to proceed with his
Eighth Amendment claims against Cox and Waterman. The court provided Turner with
a copy of its local rules, including instructions on how to respond to a motion for
summary judgment. 

       In March 2013 Turner filed the first of three motions to appoint an expert
witness, requesting a “digestive specialist” versed in h. pylori who could explain the
infection and collect statistical evidence about the outbreak of bacteria at the prison
between 2004 and 2007. The court was not persuaded that a digestive specialist would
help resolve Turner’s claims and denied the request. See FED. R. EVID. 614, 706.

        A month later Turner filed the first of three requests for recruited counsel.
Counsel was necessary, he said, because he needed help to find an expert to support his
failure‐to‐treat claim and to sift through the two years of complicated medical records.
He filed his second request for counsel eight days later, reiterating his need for help in
obtaining expert testimony to show the inadequacy of his treatment. About a month
later, Turner filed his third request for counsel, stating that he was in 24‐hour cell
confinement so could not adequately research his case. 
No. 14‐1315                                                                           Page 3

       Turner next filed his second request for an appointed expert witness—a
gastroenterologist—who, he believed, could help evaluate the adequacy of his
treatment and medical diagnoses. 

        In July the district court denied all three of Turner’s requests for counsel and his
second request for an expert witness. Recruited counsel was unnecessary, the court
explained, because Turner had filed well‐written submissions and demonstrated his
ability to follow instructions. The court construed Turner’s request for an appointed
expert as one to assist him present his claim rather than help the court evaluate
conflicting evidence, so it denied the request. 

       The defendants then filed a motion for summary judgment, arguing that they
were not deliberately indifferent to Turner’s medical needs. Turner’s symptoms, they
maintained, were not consistent with an h. pylori infection before 2007 and did not
constitute serious medical needs, and in any event, a disagreement with the defendants’
treatment decisions could not constitute a deliberate‐indifference claim. In addition,
defendants argued, Waterman denied knowing about the 2006 emergency call because
she was doing labs at that time and so could not be responsible for failing to respond
(and in any event, Turner’s dissipating nausea and vomiting were not serious medical
needs). 

       In support of their motion, defendants produced Turner’s healthcare records and
declarations from Dr. Cox and nurse Waterman detailing the treatment decisions they
made regarding Turner’s care. According to Dr. Cox, Turner’s medical records showed
that between 1992 and 2005, he had been seen by the health‐services unit 16 times for
chest pain and that he received antacids for heartburn on 4 of these occasions. Cox
recalled that he first examined Turner in January 2005 for complaints of chest pain and
diagnosed him with costochondritis (inflamation of the chest wall), but declined to test
Turner for h. pylori because it was inconsistent with his symptoms. Nurse Waterman
recounted that Turner’s next visit to the health‐services unit was in April 2005, when he
reported “stomach problems,” diarrhea, and frequent urination, and asked about
h. pylori symptoms (which Turner denies); Waterman performed a urinalysis test that
came back negative. Turner returned to the health center later that month with
complaints of  nausea, dizziness, frequent urination, and “stooling”; medical staff found
him to be hypoglycemic, monitored him, and told him to increase his fluid intake.
Dr. Cox saw Turner in June 2005 for complaints of nausea, dizziness, and “stomach flu
or food poison[ing],” and Cox advised Turner after the urinalysis came back clear to
increase his water intake and decrease his activity level in hot weather.
No. 14‐1315                                                                         Page 4

       Turner did not report another illness until September 2006, when he requested
emergency help during recreation for dizziness, sweating, nausea, and vomiting, which
he reported to the on‐duty sergeant. The sergeant called the health‐services unit, but no
one from the unit responded. Turner filed a health‐services request the next day
detailing the incident. Nurse Waterman recalled that she promptly responded in
writing to Turner’s request and explained that she was on the unit doing lab work at the
time of the call and that the unit had been given the name of a different inmate who was
experiencing health problems at recreation. Waterman examined Turner that day, gave
him a pink bismuth tablet for his upset stomach, and consulted with Dr. Cox, who
prescribed rantitidine, a drug used to reduce acid reflux. Dr. Cox renewed Turner’s
rantitidine prescription in December 2006 after Turner twice reported epigastric distress
at the health‐services unit (for which nurses gave him antacids).

      In March 2007 Dr. Cox diagnosed Turner with an h. pylori infection after he 
complained of epigastric distress and laboratory tests for h. pylori came back positive.
Cox prescribed him a set of three antibiotics to clear the infection.

       Turner responded to the defendants’ summary‐judgment motion but his
response did not identify any contrary facts, as required by the court’s local rules, and
instead characterized the defendants’ facts as “conclusory, argumentative, and
unsupported by admissible evidence.” He also filed his third request for an appointed
expert, explaining that he could not find an expert willing to testify and that he needed
a gastroenterologist to discuss the symptoms of h. pylori and explain how Dr. Cox and
nurse Waterman should have known to screen him for h. pylori between 2005 and 2007
even if his symptoms were atypical of an h. pylori infection.

       The court denied Turner’s third request for an appointed expert explaining that
an expert would not substantially aid it in adjudicating the matter, let alone support his
claim that the defendants’ treatment decisions were outside the bounds of accepted
professional judgment.

        The court ultimately granted summary judgment to the defendants, concluding
that Turner failed to show their deliberate indifference to his medical needs by failing to
diagnose his condition earlier. (In reaching this conclusion, the court explained that it
treated many of the defendants’ proposed facts as undisputed because Turner failed to
comply with local rules concerning submission of evidence and proposed findings of
fact.) Between January 2005 and March 2007, the court explained, the defendants were
involved in treating only two of Turner’s four complaints in which he specifically
No. 14‐1315                                                                          Page 5
reported acid reflux or vomiting (in six other instances Turner had complained of more
generalized symptoms such as nausea or diarrhea or merely “stomach
problems”—symptoms that would not necessarily be associated with h. pylori).
Further, once Turner’s complaints about epigastric distress became more consistent
(after September 2006) and the prescribed mediation proved ineffective, Cox promptly
screened Turner for h. pylori. As for nurse Waterman, the court concluded that she
could not be liable for failing to respond to the “emergency” request Turner made in
September 2006 because there was no evidence that she knew Turner was sick. The
court added that Turner’s complaints at the time (nausea and an isolated instance of
vomiting) were not serious medical needs that required immediate treatment. 

        On appeal Turner first argues that the district court held him to a standard that
was too stringent for a pro se litigant when it ignored his argument at summary
judgment that his serious symptoms warranted an h. pylori test before 2007. But a court
has discretion to enforce its local rules, even against a pro se litigant. See McNeil v.
United States, 508 U.S. 106, 113 (1993); Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th
Cir. 2008). Here, the court acted within its discretion when it concluded that his filings
failed to comply with local rules and as a consequence essentially accepted the
defendants’ proposed facts as true. 

        Turner next argues that the evidence showed that his symptoms before March
2007 were consistent with h. pylori, so the court should not have determined on
summary judgment that the defendants did not need to test and treat him for h. pylori
at that time. But the district court properly concluded that Turner failed to show that his
pre‐2007 symptoms should have alerted the defendants of the necessity for an h. pylori
test. As the district court stated, Cox and Waterman assessed Turner’s condition after
considering his symptoms. Given the absence of evidence that Turner’s symptoms
before 2007 were consistent with h. pylori, the defendants’ responses to Turner’s
complaints were not so far afield of professional standards as to establish lack of
professional judgment. See Arnett v. Webster, 658 F.3d 742, 758–59 (7th Cir. 2011); Johnson
v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006).

        Next, Turner contends that the district court erred in granting summary
judgment to Waterman because his nausea and vomiting in September 2006 constituted
a serious medical need to which Waterman should have responded. But Turner fails to
refute the district court’s actual ruling—that Waterman was  unaware that Turner was
sick in September 2006 and so could not be held responsible for failing to treat him.
Waterman can only be liable for what she personally knew and did, and cannot be
No. 14‐1315                                                                            Page 6
liable for the knowledge or actions of her colleagues in the health‐services unit.
See Burks v. Raemisch, 555 F.3d 592, 593–94 (7th Cir. 2009).

        Turner next argues that the district court abused its discretion by failing to
appoint an expert witness to evaluate the extent of the defendants’ recklessness in
failing to interpret his symptoms as h. pylori. A court may appoint an expert to help
sort through conflicting evidence, see FED. R. EVID. 706(a); Ledford v. Sullivan, 105 F.3d
354, 358 (7th Cir. 1997), but it need not appoint an expert for a party’s own benefit or to
explain symptoms that can be understood by a layperson, see ATA Airlines, Inc. v.
Federal Express Corp., 665 F.3d 882, 889 (7th Cir. 2011); Gil v. Reed, 381 F.3d 649, 659 (7th
Cir. 2004); Hannah v. United States, 523 F.3d 597, 601 (5th Cir. 2008). Because Turner’s
submissions failed to contradict the defendants’ diagnostic evidence about the
symptoms and diagnosis of h. pylori infections, an appointed expert would not have
added to the understanding of the case, and the court did not abuse its discretion by
declining to appoint an expert. See Ledford, 105 F.3d at 359–60.

       Finally, Turner argues that the district court abused its discretion by denying his
request for recruited counsel because, he says, counsel would have helped him obtain
necessary testimony from a gastroenterologist. A court may recruit counsel to assist a
plaintiff in obtaining medical‐expert testimony, see Henderson v. Ghosh, No. 13‐2035,
2014 WL 2757473, at *6 (7th Cir. June 18, 2014); Wheeler v. Wexford Health Sources, Inc.,
689 F.3d 680, 683 (7th Cir. 2012), but it does not abuse its discretion by declining to
recruit counsel for a litigant like Turner who had filed well‐written submissions and
appeared competent to litigate his case, see Olson v. Morgan, 750 F.3d 708, 712 (7th Cir.
2014). Furthermore, Turner cannot show how he was prejudiced by the court’s denial of
his motion to recruit counsel. See Navejar v. Iyiola, 718 F.3d 692, 697 (7th Cir. 2013). The
recruitment of counsel would not have changed the case’s outcome because no facts
demonstrated that Cox and Waterman provided treatment outside the bounds of
reasoned professional judgment or were otherwise deliberately indifferent to Turner’s
condition. See Jackson v. Kotter, 541 F.3d 688, 700–01 (7th Cir. 2008).

       Accordingly, the district court’s judgment is AFFIRMED.